Exhibit 10.1


AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT


THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT (“Amendment No.
1”), dated as of August 7, 2012, is entered into by and among REGIONS BANK, in
its capacity as administrative agent (in such capacity, together with its
successors and assigns, “Administrative Agent”) and as swingline lender pursuant
to the Credit Agreement (as defined below) for the parties to the Credit
Agreement as lenders (individually, each a “Lender” and collectively,
“Lenders”), Lenders and BOURLAND AND LEVERICH SUPPLY CO. LLC, a Delaware limited
liability company (“Borrower”).
 
W I T N E S S E T H:
 
WHEREAS, Administrative Agent, Lenders and Borrower have entered into financing
arrangements pursuant to which Lenders (or Administrative Agent on behalf of
Lenders) have made and may make loans and advances and provide other financial
accommodations to Borrower as set forth in the Amended and Restated Credit
Agreement, dated as of May 2, 2012, by and among Borrower, Administrative Agent,
Lenders, Regions Bank and RBS Business Capital, a division of RBS Asset Finance,
Inc., as co-collateral agents, Regions Bank, as swingline lender for the
Lenders, and Regions Bank, as issuing bank for the Lenders, as amended by this
Amendment No. 1 (as the same has been and may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced the “Credit Agreement”),
and the other Loan Documents (as defined in the Credit Agreement);
 
WHEREAS, Borrower has requested that Administrative Agent and Lenders make
certain other amendments to the Credit Agreement and other Loan Documents as set
forth herein, which Administrative Agent and Lenders are willing to do subject
to the terms and provisions hereof; and
 
WHEREAS, by this Amendment No. 1, Administrative Agent, Lenders and Borrower
wish and intend to evidence such amendments.
 
NOW, THEREFORE, in consideration of the foregoing, the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
1.           Interpretation.  All capitalized terms used herein shall have the
meanings assigned thereto in the Credit Agreement and the other Loan Documents,
unless otherwise defined herein.
 
2.           Amendments to Credit Agreement.
 
(a)           Additional Definitions.  As used herein, the following terms shall
have the meanings given to them below, and the Credit Agreement and the other
Loan Documents are hereby amended to include, in addition and not in limitation,
the following definitions:
 
“Amendment No. 1” shall mean Amendment No. 1 to Credit Agreement, dated as of
August 7, 2012, by and among Borrower, Administrative Agent and Lenders, as the
same now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.
 
 
 

--------------------------------------------------------------------------------

 


“Amendment No. 1 Fee Letter” shall mean the confidential Amendment No. 1 Fee
Letter, dated as of the date of Amendment No. 1, between Borrower and
Administrative Agent, setting forth those certain fees payable by Borrower to
Administrative Agent, for the benefit of itself and Lenders, in connection with
the consummation of Amendment No. 1, as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.


“Total Revolving Commitments Increase Effective Date” shall have the meaning
assigned to such term in Section 2.20(c).


(b)           Applicable Margin.  The definition of “Applicable Margin”, as set
forth in Section 1.01 of the Credit Agreement, is hereby amended and restated in
its entirety as follows:
 
““Applicable Margin” shall mean, as of any date of determination, as to each of
the respective types of Loans described below and with respect to the Unutilized
Commitment Fee payable under Section 2.05(b) hereof, the applicable margin set
forth in the table below corresponding to the applicable Quarterly Average
Undrawn Availability set forth opposite thereto with respect to (a) each
Revolving Loan that is an ABR Loan (“Applicable Margin A”), (b) each Revolving
Loan that is a Eurodollar Loan (“Applicable Margin B”) and (c) the Unutilized
Commitment Fee payable under Section 2.05(b) hereof (“Applicable Unutilized
Commitment Fee Margin”).


Level
Quarterly Average Undrawn Availability
Applicable Margin A
(Base Rate)
Applicable Margin B
(Eurodollar)
Applicable Unutilized Commitment Fee Margin
I
Less than or equal to one-third (1/3rd) of the Borrowing Base
1.25%
2.25%
0.375%
II
Greater than one-third (1/3rd) of the Borrowing Base but less than or equal to
two-thirds (2/3rds) of the Borrowing Base
1.00%
2.00%
0.375%
III
Greater than two-thirds (2/3rds) of the Borrowing Base
0.75%
1.75%
0.50%



 
 

--------------------------------------------------------------------------------

 
 
For the period from and including the date of Amendment No. 1 to but excluding
the first Adjustment Date (as defined below), the Applicable Margin shall be set
at Level III in the table above.  Thereafter, the Applicable Margin for each
type of Loan and the Unutilized Commitment Fee shall be (a) adjusted as of the
first (1st) day of each calendar quarter (i.e., the first (1st) day of each of
January, April, July and September), based upon the Borrowing Base Certificates
delivered to Administrative Agent, in accordance with Section 5.01(d), with
respect to the months comprising the immediately preceding calendar quarter
(each an “Adjustment Date”), commencing with the delivery by Borrower of the
Borrowing Base Certificates in each of the months comprising the calendar
quarter ending June 30, 2012, and (b) based upon the calculation by
Administrative Agent of Quarterly Average Undrawn Availability for such calendar
quarter.  In the event that any Borrowing Base Certificate is not provided to
the Administrative Agent in accordance with Section 5.01(d), the Applicable
Margin for each type of Loan and the Unutilized Commitment Fee for the
applicable calendar quarter shall be set at the Applicable Margin for such type
of Loan and for the Unutilized Commitment Fee set forth in Level I above as of
the first (1st) day of the calendar month following the month in which such
Borrowing Base Certificate was required to be delivered and shall continue at
Level I for such entire calendar quarter and thereafter, until the next
Adjustment Date, if any.


In the event that at any time after the end of a calendar quarter, the Quarterly
Average Undrawn Availability for such calendar quarter used for the
determination of the Applicable Margin was less than the actual amount of the
Quarterly Average Undrawn Availability for such calendar quarter, the Applicable
Margin for such prior calendar quarter shall be adjusted to the applicable
percentage based on such actual Quarterly Average Undrawn Availability and any
additional interest for the applicable period as a result of such recalculation
shall be promptly paid to Administrative Agent.  In the event that the Quarterly
Average Undrawn Availability for such calendar quarter used for the
determination of the Applicable Margin was greater than the actual amount of the
Quarterly Average Undrawn Availability, the Applicable Margin for such prior
calendar quarter shall be adjusted to the applicable percentage based on such
actual Quarterly Average Undrawn Availability and any reduction in interest for
the applicable period as a result of such recalculation shall be promptly
credited to the loan account of Borrower; provided, that the basis for the
Quarterly Average Undrawn Availability for purposes of the determination of the
Borrowing Base having been less than the actual Quarterly Average Undrawn
Availability is not as a result of information provided by Borrower to
Administrative Agent.  The foregoing shall not be construed to limit the rights
of Administrative Agent or Lenders with respect to the amount of interest
payable after a Default or Event of Default whether based on such recalculated
percentage or otherwise.”
 
 
 

--------------------------------------------------------------------------------

 


(c)           Permitted Acquisition.  The definition of “Permitted Acquisition”,
as set forth in Section 1.01 of the Credit Agreement, is hereby amended as
follows:
 
(i)           Clause (iii) of the definition of “Permitted Acquisition” is
hereby amended and restated in its entirety as follows:
 
“(iii)           for each of the sixty (60) days immediately preceding such
transaction and after giving effect to such transaction on a Pro Forma Basis,
Borrower shall have Excess Liquidity in the aggregate amount, as determined by
Administrative Agent, of not less than the greater of (A) $37,500,000 and (B) an
amount equal to thirty (30%) percent of the Total Revolving Commitments (it
being understood and agreed that, if any such transaction occurs on or prior to
the date that is sixty (60) days following the date of Amendment No. 1, solely
for the purposes of this clause (iii), the Total Revolving Credit Commitments
shall be deemed to be $125,000,000 for each day during such sixty (60) day
period);”


(ii)           Clause (xi) of the definition of “Permitted Acquisition” is
hereby amended and restated in its entirety as follows:
 
“(xi)           the Acquisition Consideration for such acquisition (together
with all related acquisitions) shall not exceed (A) for any four (4) consecutive
fiscal quarters of Borrower, inclusive of any other Permitted Acquisitions made
during such four (4) consecutive fiscal quarter period, $75,000,000 in the
aggregate, or (B) for all Permitted Acquisitions after the Closing Date,
$150,000,000 in the aggregate; and”
 
 
 

--------------------------------------------------------------------------------

 


(d)           Swingline Commitment.  The definition of “Swingline Commitment”,
as set forth in Section 1.01 of the Credit Agreement, is hereby amended and
restated in its entirety as follows:
 
““Swingline Commitment” shall mean the commitment of the Swingline Lender to
make loans pursuant to Section 2.17.  The aggregate principal amount of the
Swingline Commitment shall be $15,000,000.”


(e)           Total Revolving Commitments.  The definition of “Total Revolving
Commitments”, as set forth in Section 1.01 of the Credit Agreement, is hereby
amended and restated in its entirety as follows:
 
““Total Revolving Commitments” shall mean the aggregate principal amount of all
Lenders’ Revolving Commitments, which, as of the date of Amendment No. 1, is in
the aggregate amount of $125,000,000 (subject to adjustment as provided pursuant
to the terms of Section 2.20).”


(f)           Trigger Event.  The definition of “Trigger Event”, as set forth in
Section 1.01 of the Credit Agreement, is hereby amended and restated in its
entirety as follows:
 
““Trigger Event” shall mean any date that Excess Liquidity is less than the
greater of (a) fifteen (15%) percent of the Total Revolving Commitments and (b)
$18,750,000; provided that any such Trigger Event shall cease to exist to the
extent that Excess Liquidity is greater than the greater of (a) fifteen (15%)
percent of the Total Revolving Commitments and (b) $18,750,000 for ninety (90)
consecutive days.”


(g)           Increase in Total Revolving Commitments.  The following new
Section is hereby added to the Credit Agreement immediately following the end of
Section 2.19 therein:
 
“Section 2.20           Increase in Total Revolving Commitments.


(a)           Borrower may, at any time, deliver a written request to the
Administrative Agent to increase the Total Revolving Commitments; provided, that
(i) any such increase shall be subject to the consent of the Administrative
Agent and satisfaction of each of the conditions set forth in Section 2.20(c)
below, (ii) any such written request shall specify the amount of the increase in
the Total Revolving Commitments that Borrower is requesting, (iii) the aggregate
amount of any and all such increases in the Total Revolving Commitments shall
not exceed $50,000,000 or, after giving effect to any such increase, cause the
Total Revolving Commitments to exceed $175,000,000, (iv) the amount of each
increase in the Total Revolving Commitments shall not be less than $25,000,000,
(v) such requests may not be made more than two (2) times during the term of
this Agreement, and (vi) any such request shall be irrevocable.
 
 
 

--------------------------------------------------------------------------------

 


(b)           Upon the receipt by the Administrative Agent of any such written
request, the Administrative Agent shall notify each of the Lenders of such
request and each Lender (other than Defaulting Lenders) shall have the option
(but not the obligation) to increase the amount of its Revolving Commitment by
an amount approved by the Administrative Agent in its sole discretion of the
amount of the increase in the Total Revolving Commitments requested by Borrower
as set forth in the notice from the Administrative Agent to such Lender.  Each
Lender shall notify the Administrative Agent within ten (10) days after the
receipt of such notice from the Administrative Agent whether it is willing to so
increase its Revolving Commitment, and if so, the amount of such increase;
provided, that no Lender shall be obligated to provide such increase in its
Revolving Commitment and the determination to increase the Revolving Commitment
of a Lender shall be within the sole and absolute discretion of such Lender.  If
the aggregate amount of the increases in the Revolving Commitments received from
the Lenders does not equal or exceed the amount of the increase in the Total
Revolving Commitments requested by Borrower, the Administrative Agent or
Borrower may seek additional increases from Lenders (other than Defaulting
Lenders) or Revolving Commitments from such Eligible Assignees as it may
determine, after, in the case of Borrower, consultation with the Administrative
Agent.  In the event Lenders (or Lenders and any such Eligible Assignees, as the
case may be) have committed in writing to provide increases in their Revolving
Commitments or new Revolving Commitments in an aggregate amount in excess of the
increase in the Total Revolving Commitments requested by Borrower or permitted
hereunder, the Administrative Agent shall then have the right to allocate such
commitments, first to Lenders and then to Eligible Assignees, in such amounts
and manner as the Administrative Agent may determine, after consultation with
Borrower.


(c)           The Total Revolving Commitments shall be increased by the amount
of the increase in Revolving Commitments from Lenders or new Commitments from
Eligible Assignees, in each case selected in accordance with Section 2.20(b)
above, for which the Administrative Agent has received written confirmation in
form and substance satisfactory to the Administrative Agent from such Lenders or
Eligible Assignees, as applicable, on the date requested by Borrower for the
increase or such other date as the Administrative Agent and Borrower may agree
(but subject to the satisfaction of the conditions set forth below), whether or
not the aggregate amount of the increase in Revolving Commitments and new
Revolving Commitments, as the case may be, equal or exceed the amount of the
increase in the Total Revolving Commitments requested by Borrower in accordance
with the terms hereof (but in no event shall the Total Revolving Commitments be
increased above the amounts described in Section 2.20(a)), effective on the date
that the Administrative Agent notifies Borrower that each of the following
conditions have been satisfied (such date being the “Total Revolving Commitments
Increase Effective Date”):
 
 
 

--------------------------------------------------------------------------------

 


(i)           the Administrative Agent shall have received from each Lender or
Eligible Assignee that is providing an additional Revolving Commitment as part
of the increase in the Total Revolving Commitments, a written confirmation
described above duly executed by such Lender or Eligible Assignee, the
Administrative Agent and Borrower;


(ii)           the conditions precedent to the making of Loans set forth in
Section 4.02 shall be satisfied as of the date of the increase in the Total
Revolving Commitments, both before and after giving effect to such increase
whether or not a Loan is then being made;


(iii)           upon the request of the Administrative Agent, the Administrative
Agent shall have received an opinion of counsel to the Loan Parties in form and
substance and from counsel reasonably satisfactory to the Administrative Agent
addressing such matters as the Administrative Agent may reasonably request;


(iv)           such increase in the Total Revolving Commitments on the date of
the effectiveness thereof shall not violate any term or provisions of any
applicable law, regulation or order or decree of any court or other Governmental
Authority and shall not be enjoined, temporarily, preliminarily or permanently;
and


(v)           there shall have been paid to each Lender and Eligible Assignee,
in each case, providing an additional Revolving Commitment in connection with
such increase in the Total Revolving Commitments all fees and reasonable
documented out-of-pocket costs and expenses due and payable to such Person on or
before the effectiveness of such increase, including, without limitation, all
such fees payable in connection with such additional Total Revolving
Commitments.
 
 
 

--------------------------------------------------------------------------------

 


(d)           There shall have been paid to the Administrative Agent, for the
account of the Administrative Agent and Lenders (in accordance with any
agreement among them) all fees and reasonable documented out-of-pocket costs and
expenses (including the reasonable fees, charges and disbursements of Advisors)
due and payable pursuant to any of the other Loan Documents on or before the
effectiveness of such increase to the extent relating to such increase.


(e)           As of a Total Revolving Commitments Increase Effective Date, each
reference to the term Total Revolving Commitments herein and in any of the other
Loan Documents shall be deemed amended to mean the amount of the Total Revolving
Commitments specified in the written notice from the Administrative Agent to
Borrower of the increase in the Total Revolving Commitments.”


(h)           Section 5.10                      Additional Collateral;
Additional Guarantors.  Section 5.10(d) of the Credit Agreement is hereby
amended and restated in its entirety as follows:
 
“(d)           Promptly grant to the Administrative Agent (and in any event
within sixty (60) days of the acquisition thereof unless extended by the
Administrative Agent in its reasonable discretion) a security interest in and
Mortgage on each Real Property owned in fee by such Loan Party as is acquired by
such Loan Party after the Closing Date as additional security for the
Obligations (unless the subject property is already mortgaged to a third party
to the extent permitted by Section 6.01(k) or the Fair Market Value of the
subject property, together with any improvements thereon, is less than
$2,000,000).  Such Mortgages shall be granted pursuant to documentation
reasonably satisfactory in form and substance to the Administrative Agent and
shall constitute valid and enforceable perfected first priority Liens (or second
priority Liens in the event any Post-Closing Term Loan Indebtedness is secured
thereby), subject only to Permitted Liens.  Such Loan Party shall promptly
deliver to the Administrative Agent (and in any event within thirty (30) days)
(i) a Landlord Access Agreement with respect to each leased Real Property
constituting a Key Location and (ii) a Bailee Agreement with respect to each Key
Location at which Collateral is in the possession and/or under the control of a
third party bailee (unless, in the case of any such Key Location referenced in
the immediately preceding clauses (i) and (ii), the applicable Loan Party shall
have used all commercially reasonable efforts to obtain, but failed to obtain,
such applicable Collateral Access Agreements).  The Mortgages or instruments
related thereto shall be duly recorded or filed in such manner and in such
places as are required by applicable Legal Requirements to establish, perfect,
preserve and protect the Liens in favor of the Administrative Agent required to
be granted pursuant to the Mortgages and all taxes, fees and other charges
payable in connection therewith shall be paid in full; provided, that in
jurisdictions that impose mortgage recording taxes, the Security Documents shall
not secure Indebtedness in an amount exceeding one hundred and ten (110%)
percent of the Fair Market Value of the Mortgaged Property, as reasonably
determined in good faith by the Loan Parties and reasonably acceptable to the
Administrative Agent.  Such Loan Party shall otherwise take such actions and
execute and/or deliver to the Administrative Agent such documents as the
Administrative Agent shall require to confirm the validity, enforceability,
perfection and priority of the Lien of any existing Mortgage or new Mortgage
against such after-acquired Real Property (including a Title Policy, a Survey
and local counsel opinion (in form and substance reasonably satisfactory to the
Administrative Agent) in respect of such Mortgage) and shall take such actions
relating to insurance with respect to such after-acquired Real Property and
execute and/or delivery to the Administrative Agent such insurance certificates
and other documentation (including with respect to title and flood insurance),
in each case in form and substance reasonably satisfactory to the Administrative
Agent, as the Administrative Agent shall reasonably request.”
 
 
 

--------------------------------------------------------------------------------

 


(i)           Indebtedness.  Section 6.01 of the Credit Agreement is hereby
amended as follows:
 
(i)           Section 6.01(e) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
 
“(e)           Indebtedness of Borrower and its Subsidiaries in respect of
Purchase Money Obligations and Capital Lease Obligations in an aggregate amount
not to exceed $5,000,000 at any time outstanding;”


(ii)           Section 6.01(k) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
 
“(k)           Indebtedness of Borrower or a Subsidiary in connection with the
acquisition (including by way of merger, consolidation, amalgamation or
otherwise) of assets or a new Subsidiary; provided, that such Indebtedness was
incurred by the prior owner of such assets or such Subsidiary prior to such
acquisition by Borrower or one of its Subsidiaries and was not incurred in
connection with, or in contemplation of, such acquisition by Borrower or one of
its Subsidiaries; provided further that the aggregate amount of such
Indebtedness, together with any other outstanding Indebtedness incurred pursuant
to this clause (k) does not exceed $10,000,000 at any time outstanding;”
 
 
 

--------------------------------------------------------------------------------

 


(iii)           Section 6.01(l) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
 
“(l)           Indebtedness incurred by Foreign Subsidiaries and any extension,
refinancing, renewal or replacement thereof, in an aggregate amount not to
exceed the Dollar Equivalent of $5,000,000 at any time outstanding;”


(iv)           Section 6.01(r) of the Credit Agreement is hereby amended by
deleting the “and” following “;”.
 
(v)           Section 6.01(s) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
 
“(s)           unsecured Indebtedness of Loan Parties in an aggregate principal
amount not to exceed $10,000,000 at any time outstanding; and”


(vi)           Section 6.01 of the Credit Agreement is hereby amended by adding
the following new clause (t) immediately following clause (s):
 
“(t)           Indebtedness of Loan Parties in an aggregate principal amount not
to exceed $5,000,000 at any time outstanding secured by Liens permitted pursuant
to Section 6.02(v).”


(j)           Liens.  Section 6.02 of the Credit Agreement is hereby amended by
replacing the “; and” following clause (t) with a semicolon, replacing the
period at the end of clause (u) with “; and”, and adding the following new
clause (v) immediately following clause (u):
 
“(v)           other Liens securing Indebtedness incurred pursuant to Section
6.01(t) so long as such Liens are subject to an intercreditor agreement in form
and substance satisfactory to Administrative Agent in its Permitted Discretion
(it being understood and agreed that any such intercreditor agreement that is on
substantially similar terms as the Term Loan Intercreditor Agreement shall be
satisfactory to Administrative Agent if such intercreditor agreement includes a
“Maximum Priority Revolving Loan Debt Cap” equal to an amount equal to one
hundred ten (110%) percent of the then Total Revolving Commitments).”
 
 
 

--------------------------------------------------------------------------------

 


(k)           Investments.  Section 6.04 of the Credit Agreement is hereby
amended as follows:
 
(i)           Section 6.04(s) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
 
“(s)           other Investments in an aggregate amount not to exceed $5,000,000
at any time outstanding (measured on the date such Investments are made); and”


(ii)           The following new clause (t) is hereby added immediately
following clause (s):
 
“(t)           other Investments not otherwise expressly provided for in this
Section 6.04 so long as the Specified Transaction Conditions are satisfied in
each instance.”


(l)           Dividends.  Section 6.08 of the Credit Agreement is hereby amended
by replacing the “; and” following clause (f) with a semicolon, replacing the
period at the end of clause (g) with a semicolon, and adding the following new
clauses (h) and (i) immediately following clause (g):
 
“(h)           payments to Edgen Murray or any successor to repurchase or redeem
Equity Interests of Borrower so long as (i) the Specified Transaction Conditions
are satisfied in each instance and (ii) such payments shall not exceed
$40,000,000 in the aggregate; and


(i)           other Dividends not otherwise expressly provided for in this
Section 6.08 so long as the Specified Transaction Conditions are satisfied in
each instance.”


(m)           Limitation on Capital Expenditures.  Section 6.10(b) of the Credit
Agreement is hereby amended and restated in its entirety as follows:
 
“(b)           [Reserved.]”


(n)           Field Examinations.  Section 11.03(a)(iv) of the Credit Agreement
is hereby amended and restated in its entirety as follows:
 
“(iv)           all reasonable documented out-of-pocket costs and expenses
incurred by the Collateral Agents in respect of audit and field examination fees
and expenses, including in connection with any electronic collateral reporting
system (including travel, meals, and lodging, plus a per diem charge at the
Collateral Agents’ then standard rate for the Collateral Agents’ examiners in
the field and office), of the Collateral Agents related to any inspections,
field examinations or audits to the extent of the fees and charges contained in
this Agreement or any of the other Loan Documents (it being understood that the
Loan Parties shall not be responsible for more than (A) one (1) physical and one
(1) desktop appraisal of Inventory in any twelve (12) month period unless an
Event of Default has occurred and is continuing, in which case the Loan Parties
shall be responsible for such appraisals of Inventory as the Collateral Agents
may request, and (B) two (2) field examinations in any twelve (12) month period
unless (1) a Trigger Event has occurred and is continuing, in which case Loan
Parties shall be responsible for a third (3rd) field examination during such
twelve (12) month period or (2) an Event of Default has occurred and is
continuing, in which case the Loan Parties shall be responsible for such field
examinations as the Collateral Agents may request); and”
 
 
 

--------------------------------------------------------------------------------

 


(o)           Commitments.  Annex I to the Credit Agreement is hereby amended
and restated in its entirety and replaced with Exhibit A attached hereto.
 
(p)           New Lenders Under Credit Agreement.  Effective as of the date of
this Amendment No. 1, each Lender that is a party to this Amendment No. 1 but is
not a Lender under the Credit Agreement immediately prior to the effectiveness
of this Amendment No. 1, hereby (i) represents and warrants that (A) it is
legally authorized to enter into this Amendment No. 1, (B) it has all necessary
power and authority, and has taken all action necessary, to execute and deliver
this Amendment No. 1 and to consummate the transactions contemplated hereby and
become a Lender under the Credit Agreement and the other Loan Documents, and (C)
it is not a competitor of the Borrower; (ii) confirms that it has received a
copy of the Credit Agreement, the other Loan Documents and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment No. 1 and become a Lender under the Credit
Agreement and the other Loan Documents; (iii) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant thereto; (iv) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement and the other Loan
Documents or any other instrument or document furnished pursuant thereto as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are incidental thereto; and (v) agrees that it will be bound by the
provisions of the Credit Agreement and the other Loan Documents and will perform
all obligations required to be performed by it as a Lender pursuant to the terms
of the Credit Agreement and the other Loan Documents.
 
3.           Amendments to Security Agreement.  Section 4.01(a)(iv) of the
Security Agreement is hereby amended and restated in its entirety as follows:
 
“(iv)           except as provided on Schedule 4.01(C) (as such schedule may be
amended or supplemented from time to time), it has not changed its name,
jurisdiction of organization, chief executive office or sole place of business
(or principal residence if such Grantor is a natural person) or its corporate
structure in any way (e.g. by merger, consolidation, change in corporate form or
otherwise) within the past five (5) years;”
 
 
 

--------------------------------------------------------------------------------

 


4.           Acknowledgment.
 
(a)           Acknowledgment of Obligations.  Borrower hereby acknowledges,
confirms and agrees that as of the close of business on August 6, 2012, Borrower
is indebted to Administrative Agent and Secured Parties in respect of the Loans
in the principal amount of $58,000,000.  All such Loans, together with interest
accrued and accruing thereon, and fees, costs, expenses and other charges now
payable by Borrower to Administrative Agent and Secured Parties, are
unconditionally owing by Borrower to Administrative Agent and Secured Parties,
without offset, defense or counterclaim of any kind, nature or description
whatsoever.
 
(b)           Acknowledgment of Security Interests.  Borrower hereby
acknowledges, confirms and agrees that Administrative Agent and Secured Parties
have and shall continue to have valid, enforceable and perfected liens upon and
security interests in the Collateral heretofore granted to Administrative Agent
and Secured Parties pursuant to the Loan Documents or otherwise granted to or
held by Administrative Agent and Secured Parties.
 
(c)           Binding Effect of Documents.  Borrower hereby acknowledges,
confirms and agrees that: (i) each of the Loan Documents to which it is a party
has been duly executed and delivered to Administrative Agent and Secured Parties
by Borrower, and each is in full force and effect as of the date hereof, (ii)
the agreements and obligations of Borrower contained in such documents and in
this Amendment No. 1 constitute the legal, valid and binding Obligations of
Borrower, enforceable against it in accordance with their respective terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, receivership, moratorium or other laws affecting creditor’s
rights generally and by general principles of equity, and, as of the date
hereof, Borrower has no valid defense to the enforcement of such Obligations,
and (iii) Administrative Agent and Secured Parties are and shall be entitled to
the rights, remedies and benefits provided for in the Loan Documents and
applicable law.
 
5.           Representations, Warranties and Covenants.  Borrower hereby
represents, warrants and covenants to Administrative Agent and Secured Parties
the following (which shall survive the execution and delivery of this Amendment
No. 1), the truth and accuracy of which is a continuing condition of the making
of Loans to Borrower:
 
(a)           This Amendment No. 1 and each other agreement or instrument to be
executed and delivered by Borrower in connection herewith (collectively,
together with this Amendment No. 1, the “Amendment Documents”) have been duly
authorized, executed and delivered by all necessary action on the part of
Borrower, and the agreements and obligations of Borrower contained herein and
therein constitute the legal, valid and binding obligations of Borrower ,
enforceable against it in accordance with their terms, except as enforceability
is limited by bankruptcy, insolvency, reorganization, receivership, moratorium
or other laws affecting creditor’s rights generally and by general principles of
equity;
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           The execution, delivery and performance of this Amendment No. 1
and the other Amendment Documents (if any) (i) are all within Borrower’s limited
liability company powers, (ii) will not violate the Organizational Documents of
Borrower, (iii) will not violate or result in a default or require any consent
or approval under (A) any material indenture, agreement, or other instrument
binding upon Borrower or its properties or to which Borrower or any of its
property is subject, or give rise to a right thereunder to require any payment
to be made by Borrower, except for violations, defaults or the creation of such
rights that could not reasonably be expected to result in a Material Adverse
Effect or (B) any Organizational Document of Borrower, (iv) will not violate any
material Legal Requirement in any material respect and (v) will not result in
the creation or imposition of any Lien on any property of Borrower, other than
the Liens created by the Security Documents and Permitted Liens;
 
(c)           All of the representations and warranties set forth in the Credit
Agreement and the other Loan Documents, each as amended hereby, are true and
correct in all material respects on and as of the date hereof, as if made on the
date hereof, except to the extent any such representation or warranty is made as
of a specified date, in which case such representation or warranty shall have
been true and correct in all material respects as of such date;
 
(d)           After giving effect to the amendments set forth in this Amendment
No. 1, no Default or Event of Default exists; and
 
(e)           No action of, or filing with, or consent of any governmental or
public body or authority, and no approval or consent of any other party (other
than, in each case, actions, filings or consents that have already been taken,
made or obtained) is required to authorize, or is otherwise required in
connection with, the execution, delivery and performance of this Amendment No. 1
and the other Amendment Documents (if any), except to the extent the failure to
so obtain any such action, filing or consent would not reasonably be expected to
have a Material Adverse Effect.
 
6.           Conditions Precedent.  This Amendment No. 1 shall not be effective
until each of the following conditions precedent is satisfied in a manner
satisfactory to Administrative Agent:
 
(a)           the receipt by Administrative Agent of an original (or faxed or
electronic copy) of this Amendment No. 1, duly authorized and executed by
Borrower and Lenders;
 
(b)           the receipt by Administrative Agent of an original (or faxed or
electronic copy) of the Amendment No. 1 Fee Letter, duly authorized and executed
by Borrower;
 
(c)           the receipt by Administrative Agent and Lenders of the payment of
all costs, fees and expenses (including reasonably attorneys’ fees and expenses)
payable to Administrative Agent and Lenders in accordance with the terms of the
Credit Agreement and the Amendment No. 1 Fee Letter;
 
(d)           the receipt by each Lender of an original (or faxed or electronic
copy) of amended and restated Notes, duly authorized and executed by Borrower;
and
 
(e)           no Default or Event of Default shall exist or have occurred (after
giving effect to the amendments made pursuant to this Amendment No. 1).
 
 
 

--------------------------------------------------------------------------------

 
 
7.           Effect of this Amendment.  This Amendment No. 1 constitutes the
entire agreement of the parties with respect to the subject matter hereof, and
supersedes all prior oral or written communications, memoranda, proposals,
negotiations, discussions, term sheets and commitments with respect to the
subject matter hereof.  Except as expressly amended pursuant hereto, no other
changes or modifications to the Loan Documents are intended or implied, and in
all other respects the Loan Documents are hereby specifically ratified, restated
and confirmed by all parties hereto as of the effective date hereof.  To the
extent that any provision of the Credit Agreement or any of the other Loan
Documents are inconsistent with the provisions of this Amendment No. 1, the
provisions of this Amendment No. 1 shall control.
 
8.           Further Assurances.  Borrower shall execute and deliver such
additional documents and take such additional action as may be reasonably
requested by Administrative Agent to effectuate the provisions and purposes of
this Amendment No. 1.
 
9.           Governing Law.  The rights and obligations hereunder of each of the
parties hereto shall be governed by and interpreted and determined in accordance
with the internal laws of the State of New York but excluding any principles of
conflicts of law or other rule of law that would cause the application of the
law of any jurisdiction other than the laws of the State of New York.
 
10.           Binding Effect.  This Amendment No. 1 shall be binding upon and
inure to the benefit of each of the parties hereto and their respective
successors and assigns.
 
11.           Counterparts.  This Amendment No. 1 may be executed in any number
of counterparts, but all of such counterparts shall together constitute but one
and the same agreement.  In making proof of this Amendment No. 1, it shall not
be necessary to produce or account for more than one counterpart thereof signed
by each of the parties hereto.  Delivery of an executed counterpart of this
Amendment No. 1 by telecopier or other electronic means shall have the same
force and effect as delivery of an original executed counterpart of this
Amendment No. 1.  Any party delivering an executed counterpart of this Amendment
No. 1 by telecopier or other electronic means also shall deliver an original
executed counterpart of this Amendment No. 1, but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Amendment No. 1 as to such party or any other party.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS hereof, the parties have executed and delivered this Amendment No. 1
as of the day and year first above written.
 

 
BORROWER:
          BOURLAND AND LEVERICH SUPPLY CO. LLC            
By:
/s/ Robert L. Dvorak     Name: Robert L. Dvorak     Title: President & Chief
Executive Officer          

 
 
 
 
[Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 


[Signatures Continued from Previous Page]


 

 
ADMINISTRATIVE AGENT:
         
REGIONS BANK, as Administrative Agent, Co-Collateral Agent, Swingline Lender and
as a Lender
           
By:
/s/ John Eckhouse     Name: John Eckhouse     Title: Vice President          

 
 


[Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
[Signatures Continued from Previous Page]
 
 

 
LENDER:
         
RBS BUSINESS CAPITAL, a division of RBS Asset Finance, Inc., as Co-Collateral
Agent and as a Lender
           
By:
/s/ John Bobbin     Name: John Bobbin     Title: Vice President          

 

[Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
[Signatures Continued from Previous Page]
 
 

 
LENDER:
         
CAPITAL ONE LEVERAGE FINANCE CORP., as a Lender
           
By:
/s/ John Wattinger     Name: John Wattinger     Title: Vice President          

 

[Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
to
Amendment No. 1 to Amended and Restated Credit Agreement


Commitments


Annex I


Initial Lenders and Commitments


Lender
Address for Notices
Amount of Revolving Commitment
Regions Bank
 
5001 Spring Valley Road, Suite 153-W
Dallas, Texas 75244
Attention:     Account Manager: Bourland & Leverich
Phone:           (972) 383-7510
Fax:                 (972) 383-7505
Email:  jon.eckhouse@regions.com
 
$58,333,333.00
RBS Business Capital
28 State Street
12th Floor
Boston, Massachusetts 02109
Attention:     John Bobbin
Phone:           (617) 994-7357
Fax:                 (617) 227-7995
Email:  John.Bobbin@rbsbusinesscapital.com
 
$50,000,000.00
Capital One Leverage Finance Corp.
5420 LBJ Freeway, Suite 630
Dallas, Texas 75240
Attention:     Mike Ehlert, Senior Vice President
Phone:           (972) 770-2680
Fax:                 (972) 770-2671
E-mail:  mike.ehlert@capitalonebank.com
 
$16,666,667.00
TOTAL:  
 
$125,000,000.00


